DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 21 June 2021 does not comply with the requirements of 37 CFR 1.121(c) because not all of the amendments within the claims are properly identified.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Specific reference is made to claim 1, line 3, where Applicant clearly deleted the phrase “can be” by striking through but failed to underline the replacement phrase --are--.
Since the reply filed on 21 June 2021 appears to be bona fide and the desired changes can be easily ascertained, the amendment has been entered and is prosecuted below. Applicant is cautioned that a second occurrence will result in a non-compliant notice being mailed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a component which determines “the speed of an acoustic wave”. Claim 1 recites a “device for measurement of the speed of an acoustic wave” and also recites “wherein the speed of the acoustic wave in the target medium is measured by analyzing probe beam deflection data .
As the phrase “the speed of the acoustic wave in the target medium is measured by analyzing probe beam deflection data relative to time measured by the timer” is not able to be performed by any of the recited components, it is considered to be intended use and will not be given patentable weight with regards to the application of art below.
Claims 4-5 and 7-15 are rejected as they fail to correct the problems of claim 1 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easley et al. (US 4,452,071) (hereafter Easley).
With regards to claim 1, Easley discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 1, column 1 line 41 – column 2 line 29) comprising; a target medium (gas, preferably krypton, column 1 lines 46-48) in which acoustic waves are generated (column 2 lines 1-29), the target medium configured to absorb electromagnetic energy (inherent, target medium is krypton; noble gases, of which krypton is one, absorb and emit electromagnetic radiation); at least one beam source (laser 38, column 2 lines 1-15) configured to generate acoustic waves in the target medium (laser generates acoustic waves in the target medium by heating the filament); at least one probe beam source (24) configured to generate a probe beam (column 1 lines 52-68) that travels through the target medium and is deflected by an acoustic wave traveling through the target medium (column 1 lines 41 – column 2 line 29) when the device is in use; at least one probe beam detector (32) configured to detect deflection of a probe beam generated by the at least one probe beam source (column 1 line 59 – column 2 line 29); and a timer (44) configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam (column 2, lines 23-30, measures the time between deflection of probe beams), wherein the speed of the acoustic wave in the target medium is measured by relative to time measured by the timer (column 2 lines 43 – 66).
Easley discloses the claimed invention with the exception of the beam source specifically being a pump beam source and specifically measuring the speed of the acoustic wave in the target medium by analyzing the probe beam deflection data.
Easley discloses at column 2 lines 1-5 that the shock wave (acoustic wave) is produced by rapidly heating the filament 14 by focusing an external light pulse such as from a laser 38 onto the filament. 
Easley to include the use of a pump beam source for the laser which produces the pulse to heat the filament as a pump beam source (laser) is a well-known and well recognized means in the art of producing laser beams, with it also being well-known that the pump beam laser can be accurately controlled to produce a consistent laser beam (pulse) which greatly increases test results dependent upon that laser beam. 
Furthermore, Easley clearly teaches at column 2 lines 42-45 that the “period between the times t1 and t2 is a function of the speed of sound in the gas”. 
Rather than actually measuring the speed of sound and then using the speed to determine the pressure, the system of Easley compares the period between the times t1 and t2 to ensure the pressure is within an acceptable range.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to specifically include the measurement of the speed of the acoustic wave (sound wave) in the target medium as Easley clearly indicates the light beams are at a fixed spacing, and as the formula for acoustic speed is known to be v = ∆d/∆t, one of ordinary skill in the art can clearly determine the speed (velocity) of the acoustic wave from the measurements and constants already determined by Easley. 
With regards to claim 7, Easley discloses a timer (44) configured to record or measure the time that the probe beam is disturbed or the time between disturbances of the probe beam on lines 23-30 of column 2.
With regards to claim 8, Easley discloses the at least one probe beam source generating two or more probe beams in Figure 1 and column 1 lines 52-68.
With regards to claim 9, Easley discloses the at least one probe beam source generating an optical probe beam (light beam) at column 1 lines 52-68.
With regards to claim 14, Easley discloses the at least one probe detector being configured to determine acoustic wave speed, pressure amplitude of an acoustic wave, the distance of the acoustic source, and/or direction of the acoustic wave at column 2 lines 1-66.
With regards to claim 15, Easley discloses at column 1 lines 59-62 using a photoelectric detector 32 to produce a signal proportional to the intensity of the light beam. 
Easley discloses the claimed invention with the exception of the at least one probe detector (photodetector 32) specifically being a photodiode and/or a quadrant detector.
It is well-known and well-recognized within the art of optics to utilize a photodiode or quadrant detector to receive a laser beam and produce a signal proportional to the intensity of the light beam.
Easley to specifically use a photodiode and/or a quadrant detector for the at least one probe detector as both are well-known and well-recognized in the art as means for receiving a laser/light beam and producing a signal proportional to the intensity of the light beam 
With regards to claim 20, Easley discloses a method (Figure 1, column 1 line 41 – column 2 line 66) comprising: exposing a target medium (gas, preferably krypton, column 1 lines 46-48) having at least one probe beam traveling through the target medium (26, column 1 lines 52-58) to an excitation source (laser 38) to generate an acoustic wave (column 2, lines 1-5, laser 38 generates the shock/acoustic wave by rapidly heating the filament 14 by focusing an external light pulse onto the filament); detecting at least one probe beam deflection of the at least one probe beam traveling through the target medium (column 1 line 41 – column 2 line 29); and calculating the period between the times t1 and t2 for the shock/acoustic wave to propagate the fixed spacing between the light beams by measuring deflection of the at least one probe beam (column 2 lines 42-45), the period between the times being a function of the speed of sound (acoustic) in the target medium (gas).
Easley discloses the claimed invention with the exception of specifically measuring the speed of an acoustic wave utilizing the detection of the at least one probe beam deflection.
Rather than actually measuring the speed of sound and then using the speed to determine the pressure, the system of Easley compares the period between the times t1 and t2 to ensure the pressure is within an acceptable range.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to specifically include the measurement of the speed of the acoustic wave (sound wave) in the target medium as Easley clearly indicates the light beams are at a fixed spacing, and as the formula for acoustic speed is known to be v = ∆d/∆t, one of ordinary skill in the art can clearly determine the speed (velocity) of the acoustic wave from the measurements and constants already determined by Easley. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US 4,655,608) (hereafter Goss).
With regards to claim 21, Goss discloses a method for measuring electromagnetic energy deposition in a target medium or temperature of a target medium (Figures 1, abstract) comprising: exposing a target medium (flame 11) having at least one probe beam (31,32) traveling through the target medium (Figure 1) to an excitation source (pump laser 23) to generate an acoustic wave (column 4 lines 12-48); detecting at least one probe beam deflection 
Goss discloses the claimed invention with the exception of specifically calculating the speed of the acoustic wave using information provided by detection of at least one probe beam deflection and specifically determining the electromagnetic energy deposition in the target medium or the temperature of the target medium using the speed of the acoustic wave.
As for specifically measuring the speed of the acoustic wave, one of ordinary skill in the art knows that the formula for acoustic speed is v = ∆d/∆t, and as Goss knows the distance traveled by the acoustic wave (distance between the probe beams) and the time it requires for the acoustic wave to travel that distance (measured by the counter and digitizer), one of ordinary skill in the art would easily convert the measurements of Goss into a specific measurement of the speed of the acoustic wave.
And once the speed of the acoustic wave was known, one of ordinary skill in the art would fully recognize the advantages of using the calculated speed to determine the electromagnetic energy deposition in the target medium or the temperature of the target medium as one of ordinary skill in the art would recognize that using the speed of the acoustic wave would provide a more accurate determination of the electromagnetic energy deposition in the target medium or the temperature of the target medium as Goss indicates the measurement of temperature of the .

Claims 1, 4-5, 7-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2012/0002193 A1) (hereafter Elliott) in view of Easley.
With regards to claim 1, Elliott  discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 2, paragraphs [0023]-[0024] and [0037]) comprising; a target medium (15) in which acoustic waves are be generated (paragraphs [0037]-[0041]) during use, the target medium configured to absorb electromagnetic energy (paragraph [0023]); at least one pump beam source (500, a pumped tunable optical parameter oscillator laser) configured to generate acoustic waves in the target medium (paragraphs [0037] and [0051]-[0052]); at least one probe beam source (26) that can generate a probe beam (10) that travels through the target medium (15, paragraph [0023] – probe beams may be directed through the absorbing medium or a second transparent medium adjacent to an in close proximity to the absorbing media) and is deflected by an acoustic wave traveling through the target medium (paragraphs [0038]-[0039]) when the device is in use; at least one probe beam detector 
Elliott discloses the claimed invention with the exception of a timer configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam and specifically measuring the speed of the acoustic wave in the target medium by analyzing probe beam deflection data relative to time measured by the timer.
Easley discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 1, column 1 line 41 – column 2 line 29) comprising; a target medium (gas, preferably krypton, column 1 lines 46-48) in which acoustic waves can be generated (column 2 lines 1-29); at least beam source (laser 38, column 2 lines 1-15) configured to generate acoustic waves in the target medium; at least one probe beam source (24) that can generate a probe beam (column 1 lines 52-68) that is capable of traveling travels through the target medium and being is deflected by an acoustic wave traveling through the target medium (column 1 lines 41 – column 2 line 29) when the device is in use; at least one probe beam detector (32) configured to detect deflection of a probe beam generated by the at least one probe beam source (column 1 line 59 – column 2 line 29); and a timer (44) configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam (column 2, lines 23-30), wherein the speed of the acoustic wave in the target medium is directly related to the probe beam deflection data (column 2 lines 43 – 66).
Rather than actually measuring the speed of sound and then using the speed to determine the pressure, the system of Easley compares the period between the times t1 and t2 to ensure the pressure is within an acceptable range.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to specifically include the measurement of the speed of the acoustic wave (sound wave) in the target medium in Elliott as Easley clearly indicates the light beams are at a fixed spacing, and as the formula for acoustic speed is known to be v = ∆d/∆t, one of ordinary skill in the art can clearly determine the speed (velocity) of the acoustic wave from the measurements and constants already determined by Easley. 
It would also have been obvious to one of ordinary skill in the art at the time of filing to modify Elliott to include the timer of Easley as Easley teaches that the use of a timer allows for an easy determination of deflection of the probe beams and one of ordinary skill in the art would Easley in the control unit of Elliott which is utilized by Elliott to determine the deflection of the probe beams.
With regards to claim 4, Elliott discloses at least one electromagnetic source (500) coupled to the target medium and configured to provide electromagnetic energy to the target medium (paragraphs [0037] and [0051]-[0052]).
With regards to claim 5, Elliott discloses the device being configured to expose the target medium to electromagnetic energy, the electromagnetic energy being absorbed by the target medium (paragraphs [0038]-[0039]).
With regards to claim 7, Elliott discloses the claimed invention with the exception of a timer configured to record or measure the time that the probe beam is disturbed or the time between disturbances of the probe beam.
Easley discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 1, column 1 line 41 – column 2 line 29) comprising; a target medium (gas, preferably krypton, column 1 lines 46-48) in which acoustic waves can be generated (column 2 lines 1-29); at least beam source (laser 38, column 2 lines 1-15) configured to generate acoustic waves in the target medium; at least one probe beam source (24) that can generate a probe beam (column 1 lines 52-68) that is capable of traveling travels through the target medium and being is deflected by an acoustic wave traveling through the target medium (column 1 lines 41 – column 2 line 29) when the device is in use; at least one probe beam detector (32) configured to detect deflection of a probe beam generated by the at least one probe beam source (column 1 line 59 – column 2 line 29); and a timer (44) configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam (column 2, lines 23-30), wherein the speed of the acoustic wave in the target medium is directly related to the probe beam deflection data (column 2 lines 43 – 66).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Elliott to include the timer of Easley as Easley teaches that the use of a timer allows for an easy determination of deflection of the probe beams and one of ordinary skill in the art would easily include the timer of Easley in the control unit of Elliott which is utilized by Elliott to determine the deflection of the probe beams.
With regards to claim 8, Elliott discloses the at least one probe beam source (26) being capable of generating two or more probe beams (Figures, paragraph [0038]).
With regards to claim 9, Elliott discloses at least one probe beam source (28) generating an optical probe beam (paragraphs [0038]-[0039]).
Elliott discloses the target medium, in different locations in the target medium, has two or more acoustic speeds for the acoustic waves (paragraph [0037]).
With regards to claim 11, Elliott discloses the claimed invention with the exception of the target medium being water.
Elliott discloses the target medium (absorbing media) being either gas or liquid (paragraph [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include water as water is a well-known liquid that is often used within the art of measuring and testing.
With regards to claim 12, Elliott discloses the target medium being biological tissue or thermally coupled to biological tissue (patient’s eye 515, paragraph [0051]-[0052]).
With regards to claim 13, Elliott discloses the at least one probe detector being configured to detect probe beam deflection in two dimensions in paragraphs [0033] and [0038] where the diode array 20 measuring both the direction and magnitude of the probe beam deflection.
With regards to claim 15, Elliott discloses the at least one probe detector being a photodiode and/or a quadrant detector in paragraph [0045].


Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. Please see the Remarks filed 21 June 2021 for the complete arguments.
With regards to the Drawings, the Final Rejection mailed 19 February 2021 clearly stated that Figure 1 did NOT comply with 37 CFR 1.84(l), even stated the part of the section that Figure 1 did not comply with, and WHY the Figure did not comply (words and phrases are blurry). Therefore, Applicant’s arguments are not persuasive as the issue with Figure 1 has NOT been addressed or corrected. Specifically the lines in the drawing are NOT clean (they are wavy lines and the letters look like they were made on a dot matrix printer), black (the lines are grey, not black), or uniformly thick and well-defined (lines are wavy, words/phrases are blurry due to being formed from a series of dots, not lines). Therefore, the Drawing objection remains and is re-stated above.
With regards to the Section 112, rejections, Applicant argues that the changes made to the claims overcome the previous rejection. The Examiner disagrees as the claims still do NOT have an element which can perform the stated function of “the speed of the acoustic wave in the 
With regards to the rejections of the claims under 103, Applicant argues each reference separately. 
With regards to Easley, Applicant argues that the reference does not meet that criteria of the claimed invention because the interaction between the electromagnetic energy deposition does not alter the properties of the target medium. Applicant is arguing features that are NOT in the claimed invention. Claim 1 has been modified to recite the target medium is “configured to absorb electromagnetic energy”. As the “target medium” of Easley is krypton which is known in the art to both absorb and emit electromagnetic energy, they system of Easley meets the claimed invention. Especially as the system does NOT disclose an element which emits electromagnetic energy into the target medium so that electromagnetic energy is absorbed by the target medium. Furthermore, there is NO recitation in the claims that the “properties of the target medium” are altered. Therefore, the reference to Easley is properly applied and the rejection remains.
With regards to Goss, Applicant argues that the reference does not meet that criteria of the claimed invention because the target medium (the flame) is not configured to absorb external electromagnetic energy, a thin wire is positioned and used for absorption of electromagnetic energy for production of acoustic waves. Applicant is correct in the assessment of Goss in that the target medium (the flame) is not configured to absorb electromagnetic energy. Therefore, the rejections of claims 1, 7-9, and 14-15 as being obvious over Goss have been withdrawn as those claims are the ones that recite the target medium being configured to absorb electromagnetic energy. However, the rejection of claim 20 remains as claim 20 does NOT require the absorption of electromagnetic energy within the target medium and the application of the beam to the wire does “generate an acoustic wave” as required by claim 20. Applicant is further arguing a feature that is NOT present in ANY of the claims – there is NO recitation for the “electromagnetic energy” absorbed by the target medium to be “external” to the system or method claimed. In fact there is no recitation of electromagnetic energy being absorbed in the claims – the closest recitation is found in claim 1 which recites the target medium “being configured to absorb electromagnetic energy”. However, there is NO recitation 
With regards to Elliot, Applicant argues that “Elliot does not have a pump beam producing acoustic waves in the target medium”. Applicant is incorrect as Elliot clearly discloses the use of a pump beam 500 to generate “photoacoustic signal” and the “pressure wave” (acoustic wave) “propagated by this increase in temperature and volume deflects probe parallel beams 510 emitted by light source 526” (paragraphs [0051]-[0052]). Applicant is reminded that the WHOLE reference is utilized to determine the full scope of the invention disclosed by the reference. Therefore, Elliot DOES have a pump beam producing acoustic waves in the target medium.
Applicant further argues that there is no suggestion to combine Elliot with Easley or Goss because their combinations would render Easley or Goss inoperable. This argument is NOT persuasive because the rejection does NOT modify Easley or Goss. The rejection modifies ELLIOTT with the TEACHINGS of Easley (there is NO recitation of modifying Elliot with Goss). One does not have to physically COMBINE two references to utilize the teachings of one in the other. Easley teaches the RELATIONSHIP between the deflections of the light beams to indicate passage of the acoustic wave. The relationship between time of travel and distance traveled to determine acoustic wave speed is a STANDARD in the art of acoustical measuring and testing. Therefore, Easley is merely relied upon to show that a change in the target medium can be CORRELATED to a change in the acoustic wave speed in the target medium. 
The arguments are not persuasive. Therefore, the rejections of the claims as being unpatentable under 35 USC 103 as being unpatentable over Elliot in view of Easley is deemed proper and is hereby maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855